Citation Nr: 9930254	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-18 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as noncompensably 
disabling.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1982 to 
December 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the increased rating claims 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).



FINDINGS OF FACT

1.  Post-traumatic stress disorder has not been diagnosed.

2.  Right knee chondromalacia is manifested by painful motion 
with no more than minimal functional impairment.

3.  Left knee chondromalacia is manifested by painful motion 
with minimal functional impairment.


CONCLUSIONS OF LAW

1.  The claim for service connection for post-traumatic 
stress disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Right knee chondromalacia is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5260-5261 (1999).

3.  Left knee chondromalacia is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5260-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Post-Traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed inservice stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App. 128 (1997). 

A claim for service connection for post-traumatic stress 
disorder like any other claim must be well grounded.  
Competent evidence of a diagnosis of post-traumatic stress 
disorder, a link, between current symptoms and an in-service 
stressor and claimed inservice stressors must be presented.  
Adjudication of a well-grounded claim for service connection 
for post-traumatic stress disorder requires the evaluation 
of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§§ 1154(a); 5107(a) (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304(f) (1999); see also Hayes v. Brown, 5 Vet. App. 60,66 
(1993).

The appellant's psychiatric evaluation was normal at the 
time of a November 1981 service examination.  He denied 
nervous trouble of any sort or depression.  In August 1991 
he was admitted to the hospital with complaints that he was 
despondent over being boarded out of the Army.  He also 
complained of marital problems as his wife had left him.  
His psychiatric diagnoses at discharge included adjustment 
disorder with depressed mood and marital problems.

A VA examination conducted in June 1992 concluded that he 
was psychiatrically normal.  In a separate psychiatric 
examination conducted in June 1992, a different examiner 
concluded that the appellant had an adjustment disorder with 
mixed emotional features that was in remission.

A VA psychiatric examination for post-traumatic stress 
disorder purposes was conducted in January 1998.  The 
examiner noted the appellant's alleged stressors and found 
two that met the criteria for a Criterion A stressor, 
although unverified.  The third alleged stressor did not 
meet the criteria for Criterion A stressors.  The examiner 
concluded that based upon test and interview data, the 
appellant did not meet the criteria for post-traumatic 
stress disorder.  Although he reported significant 
psychological distress related to life stressors, he did not 
appear to be suffering from post-traumatic stress disorder 
related to military stressors.  In particular, he did not 
endorse any symptoms of re-experiencing the inservice 
stressors.  His symptoms appeared primarily related to a 
depressive disorder.  It was possible that in the future he 
might experience an exacerbation of stress-related symptoms, 
but currently he did not fulfill the criteria for post-
traumatic stress disorder.

The appellant submitted statements in support of his claim 
that described his alleged stressors.  While he was 
stationed in Germany, he and his first wife and son were at 
the AAFEES Exchange when a car bomb went off.  In Germany a 
bomb exploded in a nightclub killing a serviceman, however 
the appellant was not at the club, nor did he witness the 
event.  While he was stationed in Korea he reported being 
under sniper fire for 3 days.  He returned from field 
training to find his wife had left him, taking their child.  
He has further alleged stressors including two divorces, 
psychological stress and stress associated with his physical 
impairments.

The appellant has submitted lay statements in support of his 
claim.  B. C. stated that he was stationed in Germany and 
was exposed to terrorist bombing attacks on the base and in 
town.  The base was on full-scale alert for better than 6 
months.  K. D. was the appellant's platoon sergeant and he 
noted that the appellant's performance became unsatisfactory 
after the appellant's wife left him.  The appellant was sent 
to Mental Hygiene by the commander after this happened.  M. 
D. was stationed with the appellant when he got married.  
After M. D. was reassigned he heard that the appellant had 
received mental health treatment after his wife abandoned 
him taking their son.  M. D. spoke to many servicemen who 
confirmed that the appellant developed severe headaches 
after his wife abandoned him, that left him unable to 
perform his duties.

The appellant also submitted a copy of a newspaper article 
that discussed an increased terrorist threat to Americans 
worldwide.  A caller to a German newspaper had threatened 
all Americans in Germany.

The appellant's DD-214 indicates that he was not involved in 
any campaigns or combat and received no injuries.  He was 
awarded the Army Service Ribbon, the National Defense Service 
Medal, Overseas service Ribbon, Professional Development 
Ribbon, Good Conduct Medal, Army Achievement Medal, Army 
Commendation Medal, Army Lapel Button, and Expert 
Marksmanship Badge.  He never received any combat badges.  
His primary military occupation was in Ground Survival 
Systems and Traffic Management Coordination.  The Board finds 
he is not a combat veteran.  Accordingly, the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not apply.

The appellant's claim for service connection for post-
traumatic stress disorder is not well grounded.  No competent 
evidence of a post-traumatic stress disorder diagnosis has 
been submitted.  There is no medical evidence of the 
condition.

The Board has considered the appellant's statements in 
support of his claim.  Lay testimony is competent only when 
it regards features or symptoms of injury or illness, but may 
not be relied upon for establishing a medical diagnosis, be 
that a current diagnosis or one linking a current disability 
to service.  Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  
The appellant lacks the medical training and expertise to 
self-diagnose post-traumatic stress disorder.

The Board has also considered the assertions made by the 
appellant that no "background checks" were made as to his 
alleged stressors.  However, the appellant's claim is not 
well grounded.  When a veteran has not met this burden, VA 
has no duty to assist him in developing facts pertinent to 
his claim.  Although VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case issued in August 1998 
and the Supplemental Statement of the Case issued in November 
1998.  The appellant has been advised of the requirement of a 
post-traumatic stress disorder diagnosis to well ground his 
claim.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application that references other known and existing evidence 
that pertains to the claim under consideration) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

Although the RO did not specifically state that it denied the 
appellant's service connection on the basis that it was not 
well grounded, the Board concludes that this was harmless.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (remedy 
for deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error, 
of the decision by agency of original jurisdiction).  

The Board acknowledges that it has decided the present appeal 
as to these issues on a different legal basis than the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza.  The result is the 
same.

Since the claim is not well grounded, the doctrine of doubt 
is not applicable.  That doctrine is applicable only at the 
merits stage of a decision.

Increased Rating Claims

In the April 1998 rating decision on appeal, the RO increased 
the evaluation for right knee chondromalacia from 0 percent 
to 10 percent and confirmed and continued a noncompensable 
evaluation for left knee chondromalacia.  The appellant has 
contended that a 50 percent evaluation is warranted for his 
knees.

As to the right knee, an RO decision awarding an increase in 
a veteran's disability rating, but not awarding the maximum 
benefit allowed, does not fully resolve the administrative 
appeal from the original rating, rather, the appeal 
initiated by the notice of disagreement with the original 
rating remains pending unless the veteran withdraws it.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The left knee claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  This finding is based on the appellant's that 
his left knee is more disabling than currently evaluated.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  The RO has obtained a VA examination and developed VA 
Medical Center treatment records.  Furthermore, there is no 
indication from the appellant that there are outstanding 
records to be obtained.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed in proximity to the 
claim on appeal.  

The Board must also consider the application of 38 C.F.R. 
§ 4.40 and 4.45 (1999) when rating a musculoskeletal 
disability.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 
Vet. App. 7, 10-11 (1996).  In assessing the functional loss, 
if any, of a musculoskeletal disability, inquiry must be 
directed towards findings of less movement that normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The appellant has contended that his knee disabilities 
warrant no less than a 50 percent evaluation.  He has 
tenderness in his knees that is so tremendous that he cannot 
kneel to say his prayers.  He cannot walk 200 feet without 
stopping to shake his leg.  He cannot sit for 45 minutes 
without his legs getting numb.  When walking up a flight of 
10 or more stairs, he feels tremendous pressure on his knees.  
When walking down stairs, his right knee more than the left 
gives way.  Sudden movement or lifting more than 20 pounds 
causes serious pain.

Both knee disabilities are evaluated under Diagnostic Code 
5257 which provides for other impairment of the knee.  For 
severe recurrent subluxation or lateral instability, a 30 
percent rating is warranted.  For moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted.  For slight recurrent subluxation or lateral 
instability, a 10 percent rating is warranted.

Diagnostic Code 5258 assigns a 20 percent evaluation for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint.

Limitation of flexion of the leg under Diagnostic Code 5260 
provides for a 30 percent evaluation with flexion limited to 
15 degrees; a 20 percent evaluation for flexion limited to 30 
degrees; a 10 percent evaluation for flexion limited to 45 
degrees; and a noncompensable evaluation for flexion limited 
to 60 degrees.  

Diagnostic Code DC 5261 adddresses limitation of extension of 
the leg.  With extension limited to 45 degrees, a 50 percent 
evaluation is warranted.  With extension limited to 30 
degrees, a 40 percent evaluation is warranted.  With 
extension limited to 20 degrees, a 30 percent evaluation is 
warranted.  With extension limited to 15 degrees, a 20 
percent evaluation is warranted.  With extension limited to 
10 degrees, a 10 percent evaluation is warranted.  When 
extension limited to 5 degrees, a noncompensable evaluation 
is assigned.

Lacking any evidence of knee ankylosis, nonunion or malunion 
of the tibia and fibula, or genu recurvatum, no other knee 
codes are applicable.  See VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 9-98 (1998).

The appellant complained of bilateral knee pain in September 
1996.  On examination there was a decrease in range of motion 
bilaterally, with the right greater than the left.

An orthopedic examination was conducted in April 1997.  The 
appellant complained of bilateral knee pain, instability, 
locking and occasional swelling on the right more than the 
left.  The pain was worse in the evenings and he reported 
stiffness in the morning for about 30 minutes.  Range of 
motion was from 0-130 degrees on the right.  There was no 
effusion.  He had significant vastus medialis oblique 
atrophy.  There was positive patellar grinding with pain.  
The right knee was stable.  Examination of the left knee 
revealed range of motion from 0-130 degrees.  There was no 
effusion and but there was quadriceps atrophy.  The left knee 
was stable anterior-posterior.

A VA examination was conducted in January 1998.  The 
appellant complained of constant bilateral knee pain.  The 
pain was aggravated by sitting with his knees flexed, getting 
up in the morning, ascending and descending stairs or arising 
from a low chair.  He was unable to drive because of the pain 
in his knees.  He complained of swelling and his knee giving 
out.  His right knee locked and he reported wearing a brace 
on the right.  On examination his gait favored the right.  
His thigh on the right measured 40 cm. and 44 cm. on the 
left.  His knees had full range of motion bilaterally.  He 
had a negative varus and valgus stress test, a negative 
anterior draw, a negative posterior draw and a negative 
Latchman.  He had a positive McMurray on the right.  He had 
joint line tenderness with any movement.  He complained of 
extreme pain with full flexion of his knees.  Sensation was 
intact to light touch.  His deep tendon reflexes were 2+ in 
his patellar and Achilles tendon.  His strength was 5/5 in 
the lower extremities.  X-ray examination of both knees was 
normal.  Chondromalacia of both knees was diagnosed.  He was 
status post right patellar fracture by history.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Knee

The right knee is currently evaluated as 10 percent disabling 
under Diagnostic Code 5257.  In view of the fact that there 
is no medical evidence of instability or subluxation; in 
light of the opinion of the General Counsel; and taking note 
of an opinion of the Court, the use of diagnostic code 5257 
in this case is not proper.  

With regard to the appellant's claim for 
a compensable rating for subluxation of 
the left knee, the BVA evaluated the 
claim under DC 5257. This DC is not 
predicated on loss of range of motion, 
and thus §§ 4.40 and 4.45, with respect 
to pain, do not apply. Instead, DC 5257 
provides that recurrent subluxation or 
lateral instability is ratable at 10% 
when "slight," thus providing a minimum 
10% rating for this condition, cf. DC 
5277, and at 20% when the condition is 
"moderate."  Johnson v. Brown, 9 Vet.App 
7 (1996).

There is no medical evidence of recurrent subluxation or 
lateral instability.  The right knee was stable in April 1997 
and in January 1998 drawer signs and varus/valgus stress 
testing was negative.  The Board has considered the 
appellant's statements to examiners that his right knee gives 
way.  The appellant is competent to report such occurrences 
or to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.

Although the Board has determined that the assignment of a 10 
percent evaluation in this case is not proper, the record 
does support the assignment of a 10 percent evaluation.  
There is evidence of periarticular pathology and there is 
satisfactory evidence of painful motion.  Under such 
circumstances, 38 C.F.R. § 4.59 (1999) demands at least the 
minimum compensable evaluation.  In view of DeLuca and 
Johnson, that evaluation should be assigned under the codes 
for limitation of motion.  

A higher evaluation is not warranted under the other 
available diagnostic codes.  Frequent episodes of locking, 
pain and effusion into the joint have not been demonstrated 
on examination.  There was no effusion in April 1997.  
Locking has not been demonstrated on examination.  The range 
of motion reported for the right knee, although very slightly 
limited on flexion, does not warrant a compensable 
evaluation.  

An evaluation in excess of 10 percent is not warranted.  In 
this regard, the current 10 percent evaluation is consistent 
with the actual or functional equivalent of limitation of 
extension to 10 degrees or the actual or functional 
equivalent of limitation of flexion to 45 degrees.  The Board 
has additionally considered the functional impairment in the 
right knee.  The appellant has consistently reported more 
severe complaints associated with the right knee and on 
examination, the right knee has demonstrated patellar 
grinding and a positive McMurray's sign.  However, the 
current evaluation contemplates the presence of these 
findings as well as pain.  See 38 C.F.R. § 4.59.  There is 
less movement than normal, however not of a compensable 
degree.  More movement than normal has not been reported.  
Muscle atrophy is present, however strength was reported as 
5/5 in the lower extremities.  Excess fatigability or 
incoordination has not been demonstrated, although the 
appellant favors his right side.  Painful movement has been 
objectively demonstrated, however the current 10 percent 
evaluation contemplates the presence of some pain.  See 
38 C.F.R. § 4.59 (1999).  In order to warrant a higher 
evaluation, the disability must approximate the actual or 
functional equivalent of limitation of flexion to 30 degrees 
or limitation of extension to 15 degrees.  It does not.  
Although pain has been objectively demonstrated, it has not 
been demonstrated to limit motion except at the extremes of 
motion.  To the extent he describes decreased ability to 
climb stairs, walk significant distances and drive, the 
statements, when accepted as true, do not establish the 
functional equivalent of limitation of flexion to 30 degrees 
or functional equivalent of limitation of extension to 15 
degrees.

Therefore, the preponderance of the evidence is against a 
higher evaluation and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).

Left Knee

The left knee chondromalacia is currently evaluated as 
noncompensably disabling.  Recurrent subluxation or lateral 
instability has not been shown in the left knee.  However, 
painful motion has been objectively demonstrated in the left 
knee.  

On VA examination in January 1998, the examiner reported full 
range of motion but with joint line tenderness with any 
movement.  The appellant complained of extreme pain with full 
flexion, and the examiner did not document any reason to 
doubt the appellant's credibility as to the report of extreme 
pain.  It is the intent of the schedule to recognize actually 
painful motion with joint or periarticular pathology as 
productive of disability.  Such disability is entitled to at 
least the minimum compensable rating for that joint.  
Therefore a 10 percent evaluation is granted for left knee 
chondromalacia based upon the appellant's pain with movement 
of that joint.  See 38 C.F.R. § 4.59 (1999). 

The evidence does not warrant an evaluation greater than 10 
percent due to actual limitation of motion or the functional 
equivalent of limitation of motion.  See DeLuca, at 8 Vet. 
App. 202.  Although the appellant has alleged that he has 
significant left knee impairment, such allegation has not 
been substantiated by the medical evidence.  Painful motion 
has been demonstrated, but not demonstrated to the extent 
that pain limits motion to a higher degree.  Weakness, excess 
fatigability, or incoordination has not been shown on medical 
examination of the left knee.

The Board has considered the appellant's statements regarding 
his left knee, and notes that he has reported tenderness, 
pressure and pain.  His statements as well as the 
observations of painful motion made by the medical examiners 
are consistent with the grant of a 10 percent evaluation.  To 
the extent that he has reported that he has problems with 
stairs, walking significant distances and driving, the Board 
believes the veteran.  However, his statements, when accepted 
as true do not provide for an increased evaluation.  We are 
left with the overwhelming impression that he retains 
excellent function use of the knee and that there is pain on 
extremes of motion rather than pain that limits motion to a 
degree of 20 percent based on the schedule.  As to the grant 
of a higher evaluation, the findings of the medical personnel 
based on their experience and expertise, are more probative 
that the appellant's assertions that his knee disabilities 
warrant a 50 percent evaluation.  

An evaluation in excess of 10 percent for left knee 
chondromalacia is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved. 38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  An increased evaluation for chondromalacia of the 
right knee is denied.  A 10 percent evaluation for 
chondromalacia of the left knee is granted, subject to the 
controlling regulations applicable to the payment of monetary 
awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

